Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 3-7, 9, and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Previously indicated allowable subject matter (see Office action of 12/11/20 for the reasons for allowance/indication of allowable subject matter) has been placed into independent claims 5 and 9. Claims 3 and 4 were previously allowed.  All pending claims are now in condition for allowance.
The closest prior art found was Tseng et al. (U.S. Pub. 2013/0083294) in view of Kitano (U.S. Pub. 2012/0242912) and Matsubara (U.S. Pub. 2013/0215397).
Tseng et al. discloses a light-emitting device emitting blue excitation light (para. 0038); a wavelength conversion device excited by the excitation light and producing yellow fluorescence (para. 0033); a first dichroic mirror including a region that reflects or transmits the excitation light and a region that transmits or reflects the fluorescence and partial excitation light that was not converted by the wavelength conversion device (ref. no. 140), the fluorescent light source device mixing fluorescence and partial excitation light from the wavelength conversion device together and emitting white light (para. 0033), wherein radiation light from the auxiliary light source is mixed with white light that is a mixture of the fluorescence and the partial excitation light from the first, dichroic mirror (Fig. 1, see 160). Kitano discloses a focusing optical system focusing the 
However, the combination fails to teach or render obvious the allowable subject matter of claims, particularly:
the first dichroic mirror reflects the excitation light and transmits the fluorescence and partial excitation light that was not converted by the wavelength conversion device,
 the auxiliary Sight source emits light in a blue region identical to that of the excitation light from the light-emitting device and of a different wavelength
 the fluorescent light source device further comprises a second dichroic mirror that, is wave length-selective and transmits fluorescence and partial excitation light, that have been transmitted through the first dichroic mirror while reflecting radiation light from the auxiliary light source, disposed between the auxiliary light source and the first dichroic mirror
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336.  The examiner can normally be reached on Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875